Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 1 of 18 PageID #: 9059



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

   CYWEE GROUP LTD.,                    §
                                        §
                 Plaintiff              §
                                        §
         v.                             §    NO. 2:17-CV-00140-WCB-RSP
                                        §
   SAMSUNG ELECTRONICS CO., LTD.        §
   AND SAMSUNG ELECTRONICS              §
   AMERICA, INC.,                       §
                                        §
                 Defendants.
                                        §

         DEFENDANTS SAMSUNG ELECTRONICS CO., LTD. AND SAMSUNG
     ELECTRONICS AMERICA, INC.’S OPPOSITION TO PLAINTIFF’S MOTION TO
      COMPEL FULLY RESPONSIVE ANSWERS TO DEPOSITION ON WRITTEN
                               QUESTIONS
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 2 of 18 PageID #: 9060


                                                 TABLE OF CONTENTS

                                                                                                                                 Page
   I.     STATEMENT OF RELEVANT FACTS .......................................................................... 1
   II.    ARGUMENT ..................................................................................................................... 3
          A.        The Responses to the Financial Information Questions (Numbers 6, 8–14,
                    40–42, and 64–67) Were Not Materially Deficient ............................................... 3
                    1.         Question Number 6 .................................................................................... 3
                    2.         Question Number 8 .................................................................................... 5
                    3.         Question Number 9 .................................................................................... 5
                    4.         Question Number 10 .................................................................................. 7
                    5.         Question Numbers 11–14 .......................................................................... 7
                    6.         Question Numbers 40, 64, and 65.............................................................. 8
                    7.         Question Numbers 41 and 42..................................................................... 9
                    8.         Question Numbers 66 and 67..................................................................... 9
          B.        The Responses to the Questions Regarding SAM_CYWEE00172322
                    (Numbers 64–67 and 72–79) Were Not Materially Deficient ............................... 9
                    1.         Question Numbers 64–67 .......................................................................... 9
                    2.         Question Numbers 72–77 ........................................................................ 10
                    3.         Question Numbers 78 and 79................................................................... 10
          C.        The Questions Regarding “Critical Components” (Numbers 82–87)
                    Exceed the Scope of the Deposition .................................................................... 11
          D.        The Questions Regarding SEA Financial Information Spreadsheets
                    (Numbers 88–124) Exceed the Scope of the Deposition ..................................... 12
   III.   CYWEE’S REQUESTED RELIEF IS IMPRACTICAL ................................................ 13
   IV.    CONCLUSION ................................................................................................................ 14




                                                                   -i-
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 3 of 18 PageID #: 9061


                                                  TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

   Cases

   United States ex rel. Fago v. M & T Mortg. Corp.,
      235 F.R.D. 11 (D.D.C. 2006)........................................................................................... passim

   Other Authorities

   Fed. R. Civ. P. 30(b)(6)..................................................................................................................13




                                                                      -ii-
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 4 of 18 PageID #: 9062



          CyWee’s Motion to Compel demands extensive information never contemplated to be

   provided through this deposition on written questions. It should be denied for three reasons.

   First, a number of the questions seek highly detailed information not previously requested from

   or provided by Samsung Electronics Co., Ltd. (“SEC”). Such questions are beyond the Court-

   ordered scope of this deposition, which is the financial information already produced by SEC in

   this case. Moreover, these questions are more properly suited for interrogatories and therefore

   are an attempt to propound additional interrogatories after the close of fact discovery. Second,

   CyWee’s Motion raises questions that were never asked in the deposition on written questions.

   Third, the remaining alleged deficiencies are based on mischaracterizations—and even false

   recitations—of the deponent Mr. Kyuhyun Han’s responses. Accordingly, CyWee’s Motion to

   Compel further supplemental answers to these questions should be denied.

   I.     STATEMENT OF RELEVANT FACTS

          CyWee filed two separate motions to compel asking for a deponent in Texas on SEC

   financial data and material cost files. Dkt. Nos. 136 at 3; 130 at 7. Samsung declined to produce

   deponents on this information because, among other reasons, CyWee delayed in asking for this

   information and fact discovery had closed. Dkt. Nos. 141 at 1–2; 135 at 3. Those requests were

   limited to topics on SEC financial information and not Samsung Electronics America, Inc.

   (“SEA”) financial information, and indeed CyWee had already deposed Mr. Sean Diaz on those

   topics. The Court heard argument on those motions to compel on August 10.

          During the August 10 hearing, the Court was quite clear that the scope of the deposition

   on written questions was limited to questions on SEC financial information already produced in

   this case. The Court stated that the deposition would be “directed to the Samsung Korea financial

   information and drilling down into the components of the information that has been produced.”

   8/10/2018 Hr’g. Tr. at 104:12–14. Counsel for Samsung, Chris Kennerly, clarified the scope of


                                                   -1-
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 5 of 18 PageID #: 9063



   this deposition, stating “I heard drilling into SAP system and getting more data, and I don’t think

   that that’s what we’re contemplating. We’ve produced the information. So what I would expect

   are questions about what we’ve produced,” to which the Court responded, “Right.” Id. at 106:4–

   8. The Court’s subsequent Order confirmed the limited scope of this deposition, stating “[w]ith

   respect to CyWee’s questions regarding the financial information of Samsung Electronics Co.,

   Ltd., CyWee shall serve its questions . . . by August 17, 2018.” Dkt. No. 145 at 1.

          CyWee, however, presented deposition questions that far exceeded the Court’s Order.

   CyWee included questions attempting to force Samsung to provide every individual cost for

   every Accused Product. CyWee also tried to retake its live deposition of SEA’s financial witness,

   Mr. Diaz, asking questions about SEA data as well.

          Samsung made good faith efforts to provide the information requested, within the scope

   contemplated by the Court’s Order. Samsung’s witness, Mr. Kyuhyun Han, personally reviewed

   the SEC financial information produced in the case and responded to the questions. He testified

   that

                          . His responses were compiled and served on CyWee. Dkt. No. 164-8.

   CyWee, however, claimed it was not satisfied and complained about certain responses. Dkt. No.

   164-2. Samsung made every attempt to resolve CyWee’s alleged concerns, and Mr. Han served

   supplemental answers to the deposition questions. Dkt. No. 164-3. CyWee still was not satisfied

   and filed the instant Motion to Compel.




                                                   -2-
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 6 of 18 PageID #: 9064




   II.    ARGUMENT

          A.      The Responses to the Financial Information Questions (Numbers 6, 8–14, 40–
                  42, and 64–67) Were Not Materially Deficient

          CyWee’s Motion to Compel complains that Samsung’s responses to questions 5–79 were

   “materially incomplete.” Dkt. No. 164 at 4. In reality, CyWee only ever raised an issue with—

   and its Motion only addressed—less than twenty of these questions, rather than seventy-four. Id.

   at 5–10; Dkt. No. 164-2. Regardless, each of those questions either was fully responded to, asked

   for additional document production and was thus inappropriate, or was misrepresented in

   CyWee’s Motion.

                  1.     Question Number 6

          Question Number 6 asks,




                            Additionally, to the extent this request asks for additional information,

   it is outside the Court-ordered scope of the deposition. Further, this question, as CyWee views it,

   requires exacting detail which a deponent is not expected to provide and instead is more suited

   for interrogatories. United States ex rel. Fago v. M & T Mortg. Corp., 235 F.R.D. 11, 25 (D.D.C.

   2006) (finding corporate testimony would not be compelled on topics requiring detailed



                                                   -3-
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 7 of 18 PageID #: 9065
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 8 of 18 PageID #: 9066
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 9 of 18 PageID #: 9067
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 10 of 18 PageID #: 9068
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 11 of 18 PageID #: 9069



                                      Again, merely because CyWee does not like how the deponent

   answered the question does not mean the response is deficient.




                  6.       Question Numbers 40, 64, and 65

          Question Number 40 merely asked for




                       Once again, it appears that CyWee failed to read Samsung’s supplemental

   responses




               Third, to the extent CyWee is asking for                            , that again exceeds

   the Court-ordered scope of the deposition. Fourth, to the extent these requests ask the deponent

   to recall each and every                               , they are improper since a deponent is not

   required to provide such exacting detail. Fago, 235 F.R.D. at 25. Once again, this appears to be

   an improper attempt to ask interrogatories after the close of fact discovery.




                                                   -8-
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 12 of 18 PageID #: 9070
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 13 of 18 PageID #: 9071



   they are outside the scope of the deposition or not a proper inquiry for a deponent. Fago, 235

   F.R.D. at 25.

                   2.     Question Numbers 72–77

          These questions ask for additional data on

                                                                  . Dkt. No. 164-5 at 11–12. CyWee

   moves to compel responses to these questions, but these questions are improper for at least three

   reasons. First, they effectively call for additional document production in light of

                                                     . They are therefore outside the scope of the

   SEC financial data already produced in this case. Second, to the extent these requests ask the

   deponent                                                                               , they are

   improper since a deponent is not required to provide that amount of detail. Fago, 235 F.R.D. at

   25. This appears instead to be an improper attempt to ask interrogatories long after the close of

   fact discovery. Third, as outlined in Mr. Han’s response,

                                                                     is therefore outside the scope of

   the deposition. Dkt. No. 164-8 at 24–27. Samsung objected to these questions accordingly. Id.

                   3.     Question Numbers 78 and 79

          These questions ask for                   . Dkt. No. 164-5 at 12. CyWee seeks to compel

                                             . Dkt. No. 164 at 12. First, as Mr. Han stated in his

   response,                                                                               . Second,

   these requests are outside the scope of the deposition limited to already produced SEC financial

   information. Third, to the extent CyWee wants this response in narrative form, that is improper

   since a deponent is not required to provide this level of detail. Fago, 235 F.R.D. at 25. This is yet

   another attempt to propound belated interrogatories. Samsung objected accordingly. Dkt. No.

   164-8 at 27. Notwithstanding, Samsung provided an explanation


                                                   -10-
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 14 of 18 PageID #: 9072



                                                        . Id. It is unclear how this allegedly renders the

   response materially deficient.

          C.      The Questions Regarding “Critical Components” (Numbers 82–87) Exceed
                  the Scope of the Deposition

          CyWee demands that Samsung be made to answer Questions 82–87. Dkt. No. 164 at 13.

   Each of these questions refers to “Critical Components,” which CyWee defined as “Components

   required for an SKU or Model of an Accused Product to perform Critical Functions.” Dkt. No.

   164-5 at 2, 13. “Critical Functions” is defined as

                  making and receiving a voice phone call, sending and receiving
                  text messages with attachments, sending and receiving emails with
                  attachments, taking and storing photos, accessing and searching the
                  internet, displaying retrieved or created content related to the other
                  Critical Functions, storing data and retrieving data in the form of
                  digital files, PDFs or music/video files.

   Id. These questions are improper for three reasons. First, given the definitions, responses would

   require a technical opinion. Therefore, the questions are outside the Court-ordered scope of the

   deposition, limited to SEC financial information already produced in this case. Regardless, Mr.

   Han answered



   Second, a number of the questions request additional financial data. That too is outside the scope

   of the court-ordered deposition. Third, to the extent CyWee requires a narrative response, these

   questions improperly require the deponent to recall overly detailed information. Fago, 235

   F.R.D. at 25. This appears to be yet another attempt to propound interrogatories after the close of

   fact discovery. Samsung objected to each of these questions for these reasons. Id.




                                                   -11-
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 15 of 18 PageID #: 9073



          D.      The Questions Regarding SEA Financial Information Spreadsheets
                  (Numbers 88–124) Exceed the Scope of the Deposition

          CyWee demands responses to Question Numbers 88–124. Dkt. No 164 at 13–14. Each of

   these questions relate to spreadsheets prepared by SEA. CyWee says that the questions must be

   answered since the deposition was addressed to both SEC and SEA. Id. But who CyWee directed

   the questions to is of no consequence. The Court was clear that the scope of the deposition was

   SEC financial information already produced in this case. In fact, CyWee appears to understand

   that the scope was so limited given its statements at the most recent hearing:

          17 [THE COURT:] … And I would expect that the questions you ask -
          18 - I don’t want to buy a pig in a poke here -- but within reason
          19 would be questions that you’re entitled to frame.
          20 MR. SHORE: They would be just like the questions of
          21 Mr. Diaz about the Samsung America information that they
          22 produced Mr. Diaz for Samsung America. He was noticed for
          23 both --
          24 THE COURT: Yeah.
          25 MR. SHORE: -- but they only produced him for one.
          1 But I would like to ask those types of questions and follow-up
          2 questions of a Samsung Korea witness.
          3 THE COURT: All right.

   8/10/2018 Hr’g Tr. at 101:17–102:3. Accordingly, CyWee represented that the purpose was to

   ask an SEC witness questions on SEC financial data analogous to the questions it asked the SEA

   witness on SEA financial data. Given the limited scope, Samsung’s responses began by stating

   “[t]he Court’s August 10, 2018 order only required a deposition by written questions regarding

   the financial information of SEC and therefore these responses do not reflect information from

   Samsung Electronics America, Inc. (‘SEA’).” Dkt. No. 164-8 at 1.

          Further, CyWee appears to believe that




                                                   -12-
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 16 of 18 PageID #: 9074




          These questions are additionally improper insofar as they purport to require additional

   document production. This deposition was limited to documents already produced. Also, to the

   extent these requests ask the deponent to recall detailed financial information, they are improper

   since a deponent is not required to provide such exacting detail. Fago, 235 F.R.D. at 25. These

   are merely interrogatories CyWee is attempting to propound after the close of fact discovery.

          Additionally, CyWee has already had a full opportunity to depose an SEA witness on

   SEA’s produced financial data. Brann Decl. ¶ 7. Accordingly, CyWee’s questions are either

   cumulative of information CyWee already possesses or are an attempt to ask questions it failed

   to ask in Mr. Diaz’s deposition.

   III.   CYWEE’S REQUESTED RELIEF IS IMPRACTICAL

          CyWee requests that the Court “[o]rder Samsung to immediately produce a prepared

   witness, in Dallas, Texas, to fully answer CyWee’s questions.” Dkt. No. 164 at 15. Many of

   CyWee’s requests are for extremely detailed information



   for each and every Accused Product. Dkt. No. 164 at 9. These questions cannot properly be

   answered during a deposition, nor is a deponent expected to provide this level of detail. Fago,

   235 F.R.D. at 25 (“Although Rule 30(b)(6) requires a designated witness to thoroughly educate

   him or herself on the noticed topic, it should go without saying that the witness should not have

   to memorize hundreds of [] numbers.”). While Samsung objects to these questions as outside the

   scope of the deposition insofar as they request additional document production, if the Court finds

   any answers materially deficient, Samsung requests that it be allowed to supplement the answer

   at the direction of the Court rather than produce a deponent.


                                                  -13-
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 17 of 18 PageID #: 9075



   IV.    CONCLUSION

          Overall, CyWee’s Motion to Compel should be denied because a number of the requests

   seek extremely detailed information not previously requested from SEC and are therefore far

   beyond the Court-ordered scope of this deposition, because a number of questions were never

   asked in the deposition, and because the remaining alleged deficiencies are based on incorrect

   characterizations of the deponent’s testimony.

          Samsung naturally disagrees with the numerous mischaracterizations in CyWee’s request

   for sanctions, including that Samsung “hid” (Dkt. No. 164 at 14) any information. The opposite

   is true. Instead, Samsung requests appropriate sanctions against CyWee for intentionally failing

   to heed the Court’s prescribed scope for the deposition, and then compounding that violation by

   filing the instant Motion based on clear mischaracterizations of the record, unsupported

   arguments, and a complete failure to read all of the deponents responses. CyWee has not acted in

   good faith and sanctions are warranted.



   DATED: October 3, 2018                              Respectfully submitted,

                                                       By: /s/ Christopher W. Kennerly
                                                       Christopher W. Kennerly
                                                       TX Bar No. 00795077
                                                       chriskennerly@paulhastings.com
                                                       PAUL HASTINGS LLP
                                                       1117 S. California Ave.
                                                       Palo Alto, California 94304
                                                       Telephone: (650) 320-1800
                                                       Facsimile: (650) 320-1900

                                                       Elizabeth L. Brann (pro hac vice)
                                                       CA Bar No. 222873
                                                       elizabethbrann@paulhastings.com
                                                       Bob Chen (pro hac vice)
                                                       CA Bar No. 273098
                                                       bobchen@paulhastings.com
                                                       PAUL HASTINGS LLP


                                                    -14-
Case 2:17-cv-00140-WCB-RSP Document 189 Filed 10/05/18 Page 18 of 18 PageID #: 9076



                                                      4747 Executive Drive, 12th Floor
                                                      San Diego, California 92121
                                                      Telephone: (858) 458-3000
                                                      Facsimile: (858) 458-3005

                                                      Melissa R. Smith
                                                      TX Bar No. 24001351
                                                      melissa@gillamsmithlaw.com
                                                      GILLAM & SMITH, LLP
                                                      303 S. Washington Ave.
                                                      Marshall, TX 75670
                                                      Telephone: (903) 934-8450
                                                      Facsimile: (903) 934-9257

                                                      Attorneys for Defendants
                                                      SAMSUNG ELECTRONICS CO., LTD AND
                                                      SAMSUNG ELECTRONICS AMERICA,
                                                      INC.



                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was filed

   electronically in compliance with Local Rule CV-5 on October 3, 2018. As of this date, all

   counsel of record had consented to electronic service and are being served with a copy of this

   document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A) and by email.

                                                          /s/ Christopher W. Kennerly
                                                         Christopher W. Kennerly



                        CERTIFICATE OF AUTHORIZATION TO SEAL

          I hereby certify that under Local Rule CV-5(a)(7), the foregoing document is filed under

   seal pursuant to the Court’s Protective Order entered in this matter.

                                                          /s/ Christopher W. Kennerly
                                                         Christopher W. Kennerly




                                                  -15-
